Title: Thomas Jefferson to Levi Hollingsworth, 12 February 1818
From: Jefferson, Thomas
To: Hollingsworth, Levi


                    
                        Sir
                        Monticello
Feb. 12. 18.
                    
                    Your letter of Jan. 31. did not come to hand till yesterday evening. I think it was in 1799. or 1800. that the government ordered enquiries after the Copper mines of Lake Superior, with a view to the working them themselves, and particularly for guns for the Navy. I came to the administration the year following, and the order not having been proceeded on I suppressed it, from a confidence that it was not advantageous for the public to undertake such works, being of opinion they could buy silver guns at the common market for less than Copper ones would cost them if produced from the digging of the ore to the completion of the gun by works carried on by the public. I think the execution of the order was committed to the Navy office, not that of War. no doubt existed of the abundance of those mines. this is all I recollect on the subject, which accept with the assurance of my respect.
                    Th: Jefferson
                